COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Interest of I.M.S. and C.K.S., Children
Appellate case number:       01-22-00094-CV
Trial court case number:     2020-49033
Trial court:                 257th District Court of Harris County
       Appellant, Benjamin Stephens, currently incarcerated and proceeding pro se, filed
a notice of appeal from the trial court’s order of termination, terminating his parental rights
to I.M.S. and C.K.S. On February 9, 2022 appellant filed a “Motion for Extension to File
Brief.” In his motion, appellant requests a ninety-day extension to file his appellant’s brief.
        An appellant must file his brief within thirty days, or twenty days in an accelerated
appeal, after the completion of the appellate record, consisting of the clerk’s record and the
reporter’s record. See TEX. R. APP. P. 38.6(a) (deadline for filing of appellant’s brief is
thirty days after completion of appellate record). Here, the appellate record has not yet
been filed, and according to our records, is due to be filed with this Court on or before
April 4, 2022. See TEX. R. APP. P. 35.1. Because the appellate record is not complete, and
is not yet due, the deadline for the filing of appellant’s brief is not yet running. See TEX.
R. APP. P. 38.6(a). We cannot grant an extension until a deadline is set.
       Accordingly, appellant’s motion for extension of time to file his appellant’s brief is
denied. Once a deadline has been set, appellant may file a new motion for an extension of
time for filing his brief.
       It is so ORDERED.

Judge’s signature: _____/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ___February 24, 2022____